DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: the second insulating layer is over the first insulating layer and has an island shape, wherein the semiconductor layer comprises a portion in contact with a top surface of the second insulating layer and a portion in contact with a top surface of the first insulating layer, and has an island shape, wherein the third insulating layer and the first conductive layer are stacked sequentially over the semiconductor layer, wherein the second insulating layer is provided at least in a region where the first conductive layer and the semiconductor layer overlap, wherein in a channel length direction, the semiconductor layer extends to an outer side beyond a pair of end portions of the second insulating layer, wherein in a channel width direction, the semiconductor layer is positioned on an inner side compared to a pair of end portions of the second insulating layer, wherein the semiconductor layer comprises a metal oxide, wherein the first insulating layer comprises a metal oxide or a nitride, and wherein the second insulating layer and the third insulating layer comprise an oxide, in combination with . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        January 15, 2022